

	

		II

		109th CONGRESS

		1st Session

		S. 2155

		IN THE SENATE OF THE UNITED STATES

		

			December 20, 2005

			Mr. Kerry (for himself

			 and Mr. Isakson) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide meaningful civil remedies for victims of the

		  sexual exploitation of children.

	

	

		1.Civil remedies

			(a)In

			 generalSection 2255(a) of

			 title 18, United States Code, is amended—

				(1)in the first

			 sentence—

					(A)by striking

			 (a) Any minor who is and inserting the following:

						

							(a)In

				generalAny person who, while a minor,

				was

							; 

					(B)by inserting

			 after such violation the following: , regardless of

			 whether the injury occurred while such person was a minor,; and

					(C)by striking

			 such minor and inserting such person; and

					(2)in the second

			 sentence—

					(A)by striking

			 Any minor and inserting Any person; and

					(B)by striking

			 $50,000 and inserting $150,000.

					(b)Conforming

			 amendmentSection 2255(b) of title 18, United States Code, is

			 amended by striking (b) Any action and inserting the

			 following:

				

					(b)Statute of

				limitationsAny

				action

					.

			

